ORDER
PER CURIAM:
Enrique Hernandez appeals from the motion court’s denial of his Rule 24.035 motion. Hernandez argues that the trial court clearly erred in denying his motion because he received ineffective assistance of counsel in that his plea counsel misled him to believe that if he pleaded guilty to murder in the second degree and armed criminal action, he would be sentenced to ten to fifteen years in prison. Hernandez asserts that he would not have pleaded guilty but for his plea counsel’s misleading statements about the duration of the sentence. Finding no error, we affirm. Rule 84.16(b).